 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict Lodge 727, International Association of Ma-chinists and Aerospace Workers, AFL-CIO(Lockheed-California Company) and Walter C.Milosevich. Cases 31-CB-4117 and 31-CB-4351January 12, 198314. DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 15, 1982, Administrative LawJudge James T. Barker issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theCharging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, District Lodge727, International Association of Machinists andAerospace Workers, AFL-CIO, Burbank, Califor-nia, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT restrain or coerce employeesin the exercise of their rights guaranteed bySection 7 of the Act:By requiring Walter C. Milosevich or anyother employee in the collective-bargaining266 NLRB No. 3unit of the employees of Lockheed-Califor-nia Company which we represent, with a se-niority date preceding July 24, 1971, andwho is not a member of District Lodge 727,International Association of Machinists andAerospace Workers, to pay a sum of moneyequivalent to monthly dues and fees pursu-ant to an unlawful construction of the union-security provision in our collective-bargain-ing agreement with Lockheed-CaliforniaCompany.WE WILL NOT cause or attempt to causeLockheed-California Company to discriminateagainst Walter C. Milosevich or any other unitemployee with a seniority date preceding July24, 1971, and who is not a member of DistrictLodge 727, International Association of Ma-chinists and Aerospace Workers, AFL-CIOby seeking or otherwise demanding their dis-charge for failure to pay sums of money equiv-alent to monthly dues and fees to DistrictLodge 727, International Association of Ma-chinist and Aerospace Workers, AFL-CIO,pursuant to an unlawful construction of theunion-security provision in our collective-bar-gaining agreement with Lockheed-CaliforniaCompany.WE WILL NOT in any other manner restrainor coerce employees of Lockheed-CaliforniaCompany or any other employer in the exer-cise of the rights guaranteed to the employeesin Section 7 of the Act, except to the extentthat such rights may be affected by an agree-ment which is authorized by Section 8(a)(3) ofthe Act.WE WILL reimburse Walter C. Milosevich,together with interest, for monthly dues re-quired and collected from him on and afterJuly 30, 1980, as a condition of his continuedemployment by Lockheed-California Compa-ny.WE WILL notify Lockheed-California Com-pany and Walter C. Milosevich that we haveno objection to the employment of Walter C.Milosevich by Lockheed-California Company.WE WILL notify Lockheed-California Com-pany that we withdraw and retract our Febru-ary 13, 1981, request that Milosevich be termi-nated.DISTRICT LODGE 727, INTERNATION-AL ASSOCIATION OF MACHINISTS ANDAEROSPACE WORKERS, AFL-CIO12 DISTRICT LODGE 727, MACHINISTSDECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: Thiscase was heard before me at Los Angeles, California, onJuly 13, 1982, pursuant to an order consolidating cases,and consolidated complaint and notice of hearing issuedon September 29, 1981, by the Regional Director forRegion 31 of the National Labor Relations Board.' Thecharge in Case 31-CB-4117 was filed on March 4 byWalter C. Milosevich, and the charge in Case 31-CB-4351 was filed by Milosevich on August 31. The respec-tive charges were timely served upon Respondent bycertified mail. Respondent filed an answer to the consoli-dated complaint, wherein certain factual allegations ofthe complaint were admitted, others were denied, and af-firmative defenses were interposed. Respondent deniesthe commission of any unfair labor practices. The Gener-al Counsel and Respondent were represented by counselat the hearing, and Walter Milosevich was accorded anopportunity to participate fully in the hearing. Each ofthe parties were provided full opportunity to introducerelevant evidence, to examine and cross-examine wit-nesses, to make opening and closing statements, and tofile briefs with me. Each of the parties timely filed briefs.Upon the entire record in this proceeding, and thebriefs filed herein, I make the following:FINDINGS OF FACTI. JURISDICTIONAL FACTSAt all times material herein, Lockheed-CaliforniaCompany, herein called Lockheed, has been a corpora-tion duly organized under and existing by virtue of the"laws of the State of California, with an office and placeof business located in Burbank, California, where it is,and has been at relevant times, engaged in the manufac-ture and sale of aircraft.In the course and conduct of its business operations,Lockheed annually sells and ships goods or servicesvalued in excess of $50,000 directly to customers locatedoutside the State of California.Upon the basis of the foregoing facts, which are not indispute, I find that, at all times material herein, Lock-heed has been an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is undisputed, and I find, that at all times materialherein Respondent has been a labor organization withinthe meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue in this proceeding is whether Re-spondent violated Section 8(b)(1)(A) and (2) of the Actby (1) communicating to Milosevich demands that heL Unless otherwise specified, all dates herein refer to the calendar year1981.tender the equivalent of monthly dues to Respondent, (2)by separately demanding that he pay to Respondent duesallegedly owed, and (3) by threatening to request Lock-heed to terminate Milosevich if he did not comply withthe aforesaid demands; and separately violated Section8(b)(2) of the Act by demanding, in writing, that Lock-heed terminate Milosevich for nonpayment of the equiv-alent of dues, all at a time when according to the Gener-al Counsel Milosevich was not required and had no obli-gation to pay any initiation fees or periodic dues, or theequivalent thereof, under the provisions of the collective-bargaining agreement.Respondent contends, in substance, that under theunion-security provision of the collective-bargainingagreement, and its predecessor agreements, Milosevichand other employees similarly situated were required tomaintain financial core membership in Respondent as acondition of employment, and that Respondent's requestthat Lockheed terminate Milosevich for nonpayment ofdues constituted lawful activity under the Act directedmerely to enforcing the valid financial core membershiprequirement of the agreement, consistent with the Deci-sion in N.L.R.B. v. General Motors Corp., 373 U.S. 734(1963).Subsidiary issues are raised as to whether (1) documen-tary evidence reflecting the bargaining history with re-spect to the union-security provision of the contract isadmissible for the purpose of determining the intention ofthe contracting parties to create an obligation on the partof a certain class or group of employees, of which Milo-sevich is one, to tender dues and fees for the equivalencythereof; and (2) whether under principles of collateral es-toppel the determination must be here reached that theunion-security provision of the collective-bargainingagreement was specifically tailored to require the legallypermissible financial core membership as a condition ofemployment, as allegedly determined by the Board in In-ternational Association of Machinists and Aerospace Work-ers, Lodge 727, AFL-CIO (Lockheed-California Company,A Division of Lockheed Corporation), 250 NLRB 303(1980).B. Background Facts1. The settingWalter Milosevich was initially employed by Lock-heed on July 21, 1958, and continued to be employed byLockheed at times relevant herein. Milosevich's senioritydate is carried on the personnel records of Lockheed asJuly 21, 1958.2In the latter part of 1977, and the early part of 1978,Lockheed and Respondent engaged in collective-bargain-ing negotiations for the purpose of concluding a collec-tive-bargaining agreement to succeed the agreementwhich had theretofore been in effect. These negotiationsculminated in a new agreement being executed on March22, 1978, which, by its terms, was to be effective for theperiod from January 1, 1978, until October 1, 1980. Priorto concluding this agreement, however, there was a pro-2 Credited and undisputed evidence of record establishes the foregoing13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlonged strike by the employees of Lockheed whichbegan in October 1977. For reasons relating to Respond-ent's conduct of collective-bargaining negotiations withLockheed, and matters relating also to a strike settlementagreement achieved with Lockheed relating to the pro-longed strike, Milosevich became dissatisfied with Re-spondent and sought to resign his membership. Respond-ent's constitution and bylaws contain no provisionswhich restrains membership resignations as such. Re-spondent refused to honor Milosevich's request, and Mi-losevich filed 8(b)(lXA) charges with the Board culmi-nating in the issuance of a complaint alleging Respondenthad violated that provision of the Act by refusing toaccept and honor Milosevich's resignation as a memberof Respondent. A hearing was conducted before WilliamL. Schmidt, Administrative Law Judge, on December10, 1979, and on March 12, 1980, Administrative LawJudge Schmidt issued a decision wherein he concludedthat by letter dated December 26, 1978, Milosevich con-veyed to Respondent a clear intent to no longer remain amember of Respondent. To remedy the violation of Sec-tion 8(b)(1)(A) of the Act found by Administrative LawJudge Schmidt to have resulted from the failure and re-fusal of Respondent to give effect to Milosevich's De-cember 26, 1978, letter of resignation, Respondent wasordered to remove Milosevich's name from its member-ship rolls and to otherwise modify its records to reflectthat Milosevich resigned from membership on or aboutDecember 26, 1978.In reaching his conclusion that a violation of Section8(b)(IXA) of the Act had been perpetrated by Respond-ent, Administrative Law Judge Schmidt discussed andrejected a contention advanced by Milosevich to theeffect that his purported resignation in December 1977had relieved him of any possible financial obligation toRespondent; as well as Respondent's various contentionsand defenses, including, inter alia, the suggestion that thecontinuation of formal membership in Respondent is re-quired as a condition of employment under the collec-tive-bargaining agreement. In addressing these conten-tions and defenses, Administrative Law Judge Schmidtobserved at 307:As to the Respondent's other contentions, andMilosevich's contentions concerning his dues obliga-tion, I am satisfied that they are, in all respects,without merit. Thus, the language of article I, sec-tion 9, of the collective-bargaining agreement ap-pears to be specifically tailored to require only thelegally permissible financial core membership as acondition of employment. N.L.R.B. v. GeneralMotors Corporation, 373 U.S. 734 (1963). Therefore,regardless of when he resigned formal membershipin Respondent, Milosevich would have had a duesobligation at least for the period after 30 days fol-lowing the execution of the collective-bargainingagreement. Since the 30-day period expired longbefore the effective December 1978 resignation, Mi-losevich has been obliged to tender the paymentsrequired by article I, section 9(2), of the collective-bargaining agreement at all times since his resigna-tion and apparently would have had an obligationeven if he had effectively resigned a year earlier.There is no evidence to suggest that Milosevich hasnot met his financial obligation.By order dated June 30, 1980, a three-member panel ofthe Board issued a Decision and Order affirming the rul-ings, findings, and conclusions of the AdministrativeLaw Judge and adopting his recommended Order requir-ing Respondent, in pertinent part, to give effect to Milo-sevich's December 26, 1978, letter of resignation andtreat Milosevich as having resigned his membership ef-fective December 26, 1978.32. The present bargaining relationshipOn or about October 20, Lockheed and Respondententered into a collective-bargaining agreement which iseffective by its terms from October 20, 1980, until Octo-ber 1, 1983. The agreement covers certain employees ofLockheed in an appropriate bargaining unit. At all timesmaterial herein, Respondent has been the exclusive repre-sentative for the purposes of collective bargaining of theemployees in said bargaining unit, including Walter Milo-sevich.The 1980 agreement contains at article I, section 9(1)and (2), a union-security provision identical in wordingto that contained in the predecessor collective-bargainingagreement effective from January 1, 1978, until October1980. Section 9(1) and (2) provides as follows:(1) Any employee who, on the effective date ofthis Agreement, is a member of the Union in goodstanding in accordance with its Constitution andBy-Laws, shall pay, while such employee is within thebargaining unit, is on the active payroll of the Compa-ny and is a member of the Union, membership duesto the Union in accordance with its Constitutionand By-Laws, as a condition of employment; andany employee who becomes a member of the Unionafter such date shall pay, while such employee iswithin the bargaining unit, is on the active payrollof the Company, and is a member of the Union, anoriginal initiation fee and membership dues to theUnion in accordance with its Constitution and By-Laws as a condition of employment provided, how-ever, that in no event shall such initiation fee andmembership dues exceed the amounts specified inthe Union's Constitution and By-Laws and, pro-vided further, however, that the provisions of thisSection 9(1) shall not apply to any employee whoseemployment is terminated, for any reason otherthan layoff, during the existence of this Agreement(and who upon rehire, with seniority, does notdesire to renew or continue membership in theUnion). The terms "initiation fee" and "membershipdues" as used in this Section 9(1) shall not includefines, penalties or assessments. [Emphasis supplied.]3 These findings are based upon the Board's decision in InternationalAssociation of Machinists and Aerospace Workers, Lodge 727, AFL-CIO(Lockheed-California Company, A Division of Lockheed Corporation). supra,of which official notice is taken.14 DISTRICT LODGE 727, MACHINISTS(2) Any employee hired or rehired without se-niority into the bargaining unit on or after the dateof execution of this Agreement shall on the 30thday following the beginning of such employmentpay, while such employee is within the bargainingunit and on the active payroll of the Company, anoriginal initiation fee and membership dues to theUnion in accordance with its Constitution and By-Laws as a condition of employment. Any employeewho is within the bargaining unit and on the activepayroll of the Company on the date of execution ofthis Agreement and who was hired or rehired with-out seniority during the period commencing July24, 1971 and ending on the date of execution of thisAgreement shall on the 30th day following the ex-ecution of this Agreement pay while such employeeis within the bargaining unit and on the active pay-roll of the Company, an original initiation fee andmembership dues to the Union in accordance withits Constitution and By-Laws as a condition of em-ployment. The provisions of this Section 9(2) shallnot apply to any employee or person who is trans-ferred into the bargaining unit or recalled fromlayoff status or rehired with seniority to a jobwithin the bargaining unit. The terms "initiationfees" and "membership dues" as used in this Section9(2) shall not include fines, penalties or assessments.Milosevich, who had become a member of Respondenton February 1, 1974, effectively resigned his membershipfrom Respondent on December 26, 1978.One of 38 side letters which are part of the 1980agreement provides:The provisions of article 1, section 9(2) shall notapply to any employee or person who is resignedfrom the Union during any time when the Agree-ment was not in effect.Similarly, a side letter which was a part of the 1978agreement contained the identical proviso.C. The Alleged Unlawful ConductOn July 30, 1980, Milosevich dispatched a written re-quest to Lockheed requesting Lockheed to "stop payrolldeductions from [his] weekly earnings for the Interna-tional Association of Machinists and Aerospace Workers,Lodge 727, effective immediately." Milosevich addedthat he had withdrawn from the Union and the purposeof the payroll deduction had thus been removed. By wayof further explanation, Milosevich wrote, "It should benoted that my seniority precedes the date that any fur-ther financial responsibility is obligated to the Union byme as a condition of employment under the present con-tract."By letter dated August 29, Lockheed's director of in-dustrial relations, R. B. Corlett, acknowledged receipt ofMilosevich's request and added:Your request dated July 30, 1980, has now beenprocessed and dues deductions have been canceled.Unfortunately, before your request could be pro-cessed, dues for the month of August 1980 had al-ready been deducted from your weekly earnings.The Company will, therefore, send you a check inthe amount of S19.30 covering this deduction.Subsequently, on October 7, 1980, Milosevich was ad-vised by Lockheed that through inadvertence a dues de-duction had been made for September 1980 and a remit-tance made to the Union. Milosevich was informed thatLockheed was seeking reimbursement from the Unionfor August and September 1980 dues which had been in-advertently deducted from Milosevich's earnings.In the meantime, on August 29, 1980, Merrill Bolton,Respondent secretary-treasurer, dispatched a letter toMilosevich containing the following:I have received a copy of an ANVO addressedto Payroll Accounting, in which you canceled theVoluntary Check-Off and Assignment Card, whichauthorizes the company to deduct the monthly pay-ment of your union dues under Article I, Section9.3 of the Company-Union Agreement. We havetherefore marked your ledger card that you willbecome a Cash Payer, effective September 1, 1980.This letter is to make you formally aware thatyour desire to take care of your obligation to payyour dues personally, places upon you the responsi-bility to see that your employment will not beplaced in jeopardy. Union dues are due and payablethe first week of each month, and failure to payunion dues in accordance with the IAM Constitu-tion is a violation of Article I, Section 9, of theCompany-Union Agreement, and can result in yourtermination by the company.This letter is to accommodate your desires in thismatter, but also to make you aware of your obliga-tions, so there is no misunderstanding regardingthem.Thereafter, Milosevich received a letter dated October14, 1980, signed by R. S. Celebron, president of Re-spondent, which notified Milosevich:Pursuant to and in accordance with a Decision ofNational Labor Relations Board issued June 30,1980, this is to advise that District Lodge 727, In-ternational Association of Machinists and AerospaceWorkers, acknowledges the effectiveness of yourresignation from membership dated December 26,1978.Accordingly, would you kindly return yourIAMAW membership card and dues book so thatwe may delete your name from our membershiprecords and inform the International of your status.You are reminded that you are still required totender and pay regular monthly dues to this Unionas a condition of employment pursuant to the UnionSecurity provision in our collective bargainingagreement with Lockheed.In due course, Milosevich received a subsequent com-munication from Celebron, dated December 19, 1980. Inthe letter Celebron advised Milosevich as follows:15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the Union's Collective Bargaining Agree-ment with Lockheed, you, as an employee, are re-quired to tender the equivalent of monthly dues as acondition of employment.You have failed to pay or tender the equivalentof monthly dues and your records indicate that youowe the sum of $57.90, which is computed as fol-lows:Dues equivalent for October 1980Dues equivalent for November 1980Dues equivalent for December 1980TOTAL$19.3019.3019.30$57.90To permit you an opportunity to meet your fi-nancial obligations to the Union, you must, within15 days of the date of this letter, pay the equivalentof your dues arrearage in the amount of $57.90. Inthe event you do not satisfy this financial obligationon or before 4:30 p.m. Monday, January 5, 1981,the Union will request that the company terminateyour employment at the end of that payroll period.If you wish to pay your financial obligation as anon-member contributor directly to the Union,please come to the Union Hall located at 2600 WestVictory Boulevard, Burbank, California duringnormal business hours any time before 4:30 p.m.Thereafter, on February 13, 1981, Celebron dispatcheda letter to Gerald D. Parker, labor relations manager forLockheed, wherein Celebron stated:Under the provisions of the collective-bargainingagreement between Lockheed-California Companyand International Association of Machinists andAerospace Workers District 727, there is included aUnion Security agreement under Article I, Section9.After much correspondence and discussions withthe Labor Relations Department, the NationalLabor Relations Board, and Mr. Walter C. Milose-vich, Employee No. 457669, the Union hereby re-quests that the Company enforce the provisions ofArticle 1, Section 9, of the Union-Company Agree-ment, in the case of Walter C. Milosevich, Employ-ee No. 457669, by terminating him for nonpaymentof the equivalent of dues as a condition of employ-ment.Please give this matter your immediate attention.By letter dated February 27, 1981, Parker responded toCelebron as follows:This is in response to your letter of February 13,1981 regarding Walter C. Milosevich, EmployeeNo. 457669.As you are aware, there is an extensive historysurrounding this case involving N.L.R.B. charges,serious concern on the part of Mr. Milosevich andsome uncertainty within the Company regarding hispresent status with the Union. We believe there isalso a reasonable uncertainty regarding the meaningof Article I, Section 9, as it relates to a person inMr. Milosevich's position. Therefore, the Companybelieves the only prudent course would be to pro-ceed to arbitration on this matter, seeking clarifica-tion of the meaning of Article I, Section 9, as it re-lates to an individual who discontinues his paymentof dues following his resignation of membership inthe Union.The Company is prepared to meet with you, orany member of your staff you may designate, inorder to select an arbitrator.No arbitration of this issue occurred.On March 28, 1981, Milosevich dispatched a letter toCelebron transmitting a money order in the amount of$123.30 which Milosevich characterized as evidencing a"decision to resume payment of membership dues as de-manded by [Celebron's] December 19, 1980, letter." Inexplicit terms Milosevich stated that the remittance wasbeing made in order to prevail upon Celebron not to re-quest the Company to terminate Milosevich's employ-ment. Milosevich added that the remittance "in no wayindicates my acceptance of any financial obligation orthe lawful existence of such an obligation to the Union."Subsequently, Milosevich received a notice dated July6, 1981, advising him that his "union dues" had not beenpaid for the months of June and July and that to "pre-vent [his] membership from lapsing" a remittance of$43.60 before July 31, 1981, was necessary.Thereafter, Celebron dispatched a letter to Milosevichdated August 11, stating:Under the Union's Collective Bargaining Agree-ment with Lockheed, you, as an employee, are re-quired to tender the equivalent of monthly dues as acondition of employment.You have failed to pay or tender the equivalentof monthly dues and our records indicate that youowe the sum of $65.40, which is computed as fol-lows:Dues equivalent for June 1981Dues equivalent for July 1981Dues equivalent for August 1981Total$21.8021.8021.80$65.40To permit you an opportunity to meet your fi-nancial obligations to the Union, you must, within15 days of the date of this letter, pay the equivalentof your dues arrearage in the amount of $65.40. Inthe event you do not satisfy this financial obligationon or before 4:30 p.m. Wednesday, August 26, 1981,the Union will request that the company terminateyour employment at the end of that payroll period.If you wish to pay your financial obligation as anon-member contributor directly to the union,please come to the Union Hall located at 2600 WestVictory Boulevard, Burbank, California, duringnormal business hours any time before 4:30 p.m.ConclusionsI find that Respondent violated Section 8(b)(1)(A) ofthe Act by virtue of the demands which it interposedseeking to require Milosevich to tender dues equivalen-16 DISTRICT LODGE 727, MACHINISTScies under an unlawful construction of the union-securityprovision of the current and predecessor 1978-80 collec-tive-bargaining agreement with Lockheed; and addition-ally and separately violated Section 8(b)(2) of the Act byattempting to cause Lockheed to terminate Milosevich'semployment in violation of Section 8(a)(3) of the Act.Initially, Respondent contends that the union-securityprovision, particularly paragraph 9(1), specifically setsforth the only exception whereby the employees ofLockheed employed in the unit covered by a collective-bargaining agreement may be relieved of responsibility topay monthly dues. This exception, asserts Respondent'scounsel in his brief, extends only to an employee "whoseemployment is terminated, for any reason other thanlayoff, during the existence of [the collective-bargaining]Agreement (and who upon re hire, with seniority, doesnot desire to renew or continue membership in theUnion)." It is Respondent's view that Milosevich doesnot fit into this specific category and that he was re-quired to maintain a financial obligation to the Union byreason of the expressed language in article I, section 9(1).At the outset it is clear from the literal language ofparagraph 9(1) that its provisions do not reach Milose-vich, for his membership in Respondent terminated onDecember 26, 1978, and at that point and thereafter heno longer was an employee "within the bargaining unit* ..on the active payroll of the Company, and ...amember of the Union" as delineated by paragraph 9(1) asobligated to pay dues. (Emphasis supplied.) This beingthe case the provisions of section 9(1) lost their force andeffect with respect to Milosevich and the exceptionquoted by Respondent's counsel, insofar as it may be ad-vanced as applying to Milosevich, has no material appli-cation. Milosevich was thereafter free to cease payingdues, an option which he invoked on July 30, 1980.4It is Respondent's view, however, that the history ofnegotiations of the union-security provision of the con-tract since 1971 discloses an interpretation and applica-tion of that provision by the contracting parties requiringall employees, including Milosevich, who became mem-bers after July 24, 1971, to remain obligated to tenderdues and fees or the equivalent thereof. It is Respond-ent's further contention that error was committed in ex-cluding documentary proof of this interpretation andpractice. Respondent's view and contention must be re-jected. Applicable here is the rationale adopted by theBoard in Otis Elevator Company, 97 NLRB 786, 793(1951), observing:But whatever be contended to be the interpretationof the aforesaid clause of the contract, it cannotavail here, for the Board has held that a union-secu-rity provision of a contract relied on to justify dis-charges must be expressed in clear and unmistakablelanguage, and the interpretation of the parties is nota substitute therefor. [Citing Don Juan Co., Inc., 794 Cf. American Nurses' Association, 250 NLRB 1324, 1331 (1980). Inagreement with Respondent. I find that language contained in a sideletter incorporated into the current agreement which permitted employ-ees who resigned their membership and crossed the picket line at Lock-heed during the course of a strike in 1977 to be relieved of any dues obli-gation to Respondent does not apply to Milosevich.NLRB 209, enfd. in pertinent part 178 F.2d 625 (2dCir. 1949).]Similarly, the Board has held that, in view of the ex-treme consequences that can legally be imposed on anonconforming employee, parties to a labor agreementare required to express the essentials of union-securityprovisions in unmistakable language. Jack Watkins,G.M.C., 203 NLRB 632, 635 (1973); The Iron FiremanManufacturing Company, 69 NLRB 19 (1946).5I conclude, therefore, that Milosevich's obligation toremit a dues equivalency covering a period commencingJuly 30, 1980, and thereafter must be determined fromthe language of the union-security provision contained insection 9(2) of the current collective-bargaining contract,and the predecessor 1978-80 agreement. I further con-clude that nothing in the language of that provision mayreasonably be interpreted as requiring Milosevich toremit to Respondent an equivalent of monthly dues as acondition of continued employment. The requirement forthe payment of membership dues and initiation fees im-posed by section 9(2) is, by its terms, made applicable toemployees hired or rehired at times, and under circum-stances, having no relevant application to Milosevich.The manifest tenor of Board law and policy, which com-mands court approval, is the requirement of adequate no-tification of dues obligation, rendered in clear and unmis-takable language, as an element of the requirement of"fair dealing" owed employees under union-securityagreements, and in proper deference also to the fact thatunion-security agreements are exceptions to the generalrule against discrimination and carry the potential fordrastic consequences to employees who fail to complywith the terms thereof. See, e.g., Pacific Iron and MetalCo., 175 NLRB 604 (1969); N.LR.B. v. Hotel, Motel andClub Employees' Union, Local 568, AFL-CIO (Philadel-phia Sheraton Corp.), 320 F.2d 254, 258 (3d Cir. 1963);N.LR.B. v. Local 182, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica [Associated Transport, Inc.], 401 F.2d 509 (1969).The language of the instant union-security provision failsto express in clear and unmistakable language an obliga-tion on the part of employees whose seniority date pro-ceeds July 24, 1971, and who have lawfully resigned orterminated membership in Respondent, to continue toremit during the term of their employment in the bar-gaining unit a sum of money equivalent to monthly duesand fees. Respondent's interpretation of the requirementsof the existing provision is not efficacious and is rejected.Notwithstanding, Respondent contends, in substance,that during the term of Milosevich's employment, andcommencing with the 1978 collective-bargaining agree-ment, the union-security provision was modified todelete the requirement, theretofore expressed, that em-ployees become and remain members of the Union, whilemaintaining the continuum of the requirement that duess Pacific and Metal Co., 175 NLRB 604 (1969), represents no departurefrom this principle for the Board therein was dealing with an oral union-security provision the language of which was clear and unmistakable.The Board concluded, "a union-security agreement which is otherwisevalid is otherwise not necessarily unlawful in its maintenance or perform-ance merely because its terms are not expressed in writing."17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand fees be paid as a condition of employment. SeeLodge No. 1129, International Association of Machinistsand Aerospace Workers, AFL-CIO (Sunbeam ApplianceCompany, Division of Sunbeam Corporation), 219 NLRB1019 (1975). It appears to be Respondent's contentionthat this change was sufficient to apprise employees,whose tenure of employment and continuity of unitmembership spanned these changes, of their obligation tomaintain the legally permissible financial core member-ship as a condition of continued employment. I am notpersuaded that precedent and policy requiring the expli-cation of union-security requirements in clear and unmis-takable language would impose upon employees the re-sponsibility to interpret the nuances of changed contrac-tual language. Clearly it does not. International Associ-ation of Bridge, Structural and Reinforced Iron WorkersUnion, Local 378, AFL-CIO (Judson Steel Corporation),192 NLRB 1069, 1075 (1971); Bay Area TypographicalUnion Local No. 21, International Typographical Union,AFL-CIO (Northwest Publications, Inc.), 218 NLRB 812,814-815 (1975), cf. Produce, Refrigerated & ProcessedFoods & Industrial Workers Local No. 630, etc. (Ralph'sGrocery Company), 209 NLRB 117, 125 (1974).But in addition Respondent contends that, by virtue ofthe litigation and judgment rendered in International As-sociation of Machinists and Aerospace Workers, Lodge 727,AFL-CIO (Lockheed-California Company, A Division ofLockheed Corporation), 250 NLRB 303 (1980), the legallypermissible financial core membership requirement of theunion-security provision here pertinent has been deter-mined adverse to the position of the General Counseland Charging Party Milosevich. By extension, it appearsto be Respondent's view that the determination renderedin the matter by Administrative Law Judge William L.Schmidt, and affirmed by the Board, has become, ineffect, the law of this case. I do not agree. At issue in theprior proceeding was Respondent's insistence upon Milo-sevich's maintenance of formal membership, and whetherMilosevich effectively resigned his membership so as torender violative of Section 8(b)(1)(A) Respondent's re-fusal to give effect to Milosevich's efforts to resign. Inthe analytical process of reaching his determination thatMilosevich had conveyed a clear intent to no longerremain a member of Respondent, and to thus accomplishan effective resignation of membership, AdministrativeLaw Judge Schmidt observed:Thus, the language of article I, section 9, of the col-lective-bargaining agreement appears to be specifi-cally tailored to require only the legally permissiblefinancial core membership as a condition of employ-ment.In the context of the issues discussed and decided by Ad-ministrative Law Judge Schmidt in his Decision, and thelegal issues impliedly essential to Administrative LawJudge Schmidt's determination, the quoted portion ofAdministrative Law Judge Schmidt's Decision must betreated here as mere dictum. Administrative Law JudgeSchmidt specifically found:The Respondent has taken no internal disciplin-ary action against Milosevich for his attempted des-ignation nor had it sought to affect his employmentwith Lockheed for that reason. Similarly, there isno evidence that Milosevich attempted to revokehis dues-checkoff agreement with Lockheed or oth-erwise cease meeting his financial obligation to Re-spondent.Contentions raised before Administrative Law JudgeSchmidt by Milosevich, on the one hand, and Respond-ent, on the other, with respect to continuity of financialobligation to Respondent, and the maintenance of formalmembership, were encompassed within the broad spec-trum of evidence confronting Administrative Law JudgeSchmidt, but this evidence was tangential and not centralto the issues framed by the complaint which the GeneralCounsel issued, litigated, and sustained in a decision ofthe Board. In the circumstances, I find that Decisionserves neither as collateral estoppel nor res judicata tothe issues posed in the case before me.I conclude, therefore, that the union-security provisionof the collective-bargaining agreement governing the fi-nancial obligation of unit employees to Respondent, theircollective-bargaining representative does not obligateemployees who have effectively and lawfully resignedmembership in Respondent, to maintain a financial coremembership as a condition of employment. More specifi-cally, I find that Milosevich's date of employment andseniority date preceded July 24, 1971; that Milosevich re-signed his membership effective December 26, 1978; thateffective July 30, 1980, Milosevich canceled his dues-checkoff authorization; that the union-security provisionof the collective-bargaining agreements which has beenin effect at times pertinent herein does not and has notobligated Milosevich to pay a sum of money to Respond-ent equivalent to monthly dues and fees as a condition ofcontinued employment with Lockheed; and that sinceAugust 1, 1980, Milosevich has neither possessed nor in-curred any legal obligation to remit membership duesand fees, or the equivalent thereof, to Respondent. Milo-sevich incurred no obligation, contractual or equitable,to pay a dues equivalency as a condition of employmentby virtue of his remittance of a sum of money in pay-ment of dues on March 28, 1981, for the specific purposeof protecting his employment interests in the face of anunlawful demand on the part of Respondent that he meethis financial obligation. Cf. Holmes Transportation, Inc.,203 NLRB 253, 256 (1973).6I further conclude and find that, by virtue of its De-cember 19, 1980, and July 6 and August 11, 1981, de-mands Milosevich tender the equivalent of accruedmonthly dues, Respondent engaged in conduct in viola-6 I have carefully considered the contentions raised by Milosevich, im-plicitly at the hearing through the proffer of documentary evidence inthe form of exhibits which were rejected, and in his brief, urging, ineffect, that the scope of the instant proceeding should be substantiallybroaden to accommodate consideration of evidentiary material, legalissues, and remedial requirements beyond those encompassed in the in-stant consolidated complaint, and the theory in support thereof urged bythe General Counsel in the proceeding before me. Upon careful analysisof the record, I am of the opinion that the proffered evidence was prop-erly rejected, and the issues herein decided are the only issues properlybefore me. The recommended remedial action ordered infra is believedappropriate in the premises.18 DISTRICT LODGE 727, MACHINISTStion of Section 8(b)(1)(A) of the Act. Moreover, I fur-ther find that Respondent violated Section 8(b)(2) of theAct by its February 13, 1981, demand that Lockheed en-force the union-security provision of the collective-bar-gaining agreement by terminating Milosevich for non-payment of the equivalent of dues. This demand coupledwith Respondent's unlawful construction of the union-se-curity provision constituted an attempt to cause Lock-heed to violate Section 8(a)(3) of the Act, and is pro-scribed by the statute. See Local 140, Bedding, Curtain &Drapery Workers Union (The Englander Company, Inc.),109 NLRB 326 (1954); Spector Freight System, Inc., 123NLRB 43 (1959).Upon the foregoing findings of fact, the briefs of theparties, and the entire record, I make the following:CONCLUSIONS OF LAW1. Lockheed-California Company is an employerwithin the meaning of Section 2(2) of the Act, engagedin commerce and in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. District Lodge 727, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. Since on or about October 20, 1980, and at earliertimes, including the period January 1, 1978, to October20, 1980, Respondent and Lockheed have been parties toa collective-bargaining agreement containing a union-se-curity provision and extending recognition to Respond-ent as the exclusive representative for the purposes ofcollective bargaining of employees in an appropriate bar-gaining unit, including Walter C. Milosevich.4. Walter C. Milosevich was employed by Lockheedon July 21, 1958, with seniority dating from the date ofemployment; became a member of Respondent on Febru-ary 1, 1974; and effectively resigned his membershipfrom Respondent on December 26, 1978.5. The collective-bargaining agreement between Re-spondent and Lockheed contains no provision requiringemployees of Lockheed employed in the collective-bar-gaining unit represented by Respondent with senioritydate preceding July 24, 1971, who have effectively re-signed membership in Respondent, to remit to Respond-ent, after the effective date of resignation from Respond-ent, a sum equivalent to monthly dues and fees.6. On July 30, 1980, Milosevich canceled his dues-checkoff authorization.7. By demanding after July 30, 1980, that Milosevichpay to the Union amounts equivalent to monthly duesand fees, as a condition of his continued employmentwith Lockheed, Respondent engaged in conduct in viola-tion of Section 8(b)(1)(A) of the Act.8. By demanding on February 13, 1981, that Lockheedterminate Milosevich's employment for nonpayment ofthe equivalent of dues as a condition of employment, Re-spondent attempted to cause Lockheed to engage in con-duct in violation of Section 8(a)(3) of the Act, and didthereby violate Section 8(b)(2) of the Act.9. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that Re-spondent cease and desist therefrom and take certain af-firmative action necessary to effectuate the purpose andpolicies of the Act.Having found that Respondent has engaged in conductin violation of Section 8(b)(1)(A) and (2) of the Act, aris-ing from Respondent's unlawful construction of theunion-security provision of the current and precedessorcollective-bargaining agreement between it and Lock-heed, I shall recommend that Respondent reimburseWalter C. Milosevich for the sum of money remitted byhim to Respondent on March 28, 1981, in partial satisfac-tion for earlier demands made upon Milosevich by Re-spondent. I shall further recommend that Respondentnotify Lockheed, in writing, that it has no objection tothe continued employment of Walter C. Milosevich, andthat it specifically withdraw, retract, and seek nullifica-tion of its February 13, 1981, request that Lockheed "en-force the provisions of article 1, section 9, of the Union-Company agreement" by terminating Milosevich fornonpayment of the equivalent of dues as a condition ofemployment. The sum reimbursed shall include interestfrom July 30, 1980, as set forth in Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962); and Florida Steel Corpora-tion, 231 NLRB 651 (1977).As there exists a linkage and intimate relationship be-tween the type of violations here found to have beenperpetrated by Respondent, and the violation of Section8(b)(1)(A) of the Act adjudicated and found by theBoard arising out of the efforts of Walter C. Milosevichto terminate his membership in Respondent, I shall rec-ommend a broad order. I shall also recommend a noticeposting procedure designed to reach and command theattention of employees of Lockheed who are not mem-bers of Respondent, but are employed in the bargainingunit represented by Respondent, as well as members ofRespondent employed in the bargaining unit.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER7The Respondent, International Association of Machin-ists and Aerospace Workers, Lodge 727, AFL-CIO,Burbank, California, its officers, agents, and representa-tives, shall:I. Cease and desist from:(a) Requiring Walter C. Milosevich or any other unitemployee with a seniority date preceding July 24, 1971,and who is not a member of Respondent, to pay duesequivalencies to it pursuant to an unlawful constructionof the union-security provision of the collective-bargain-' In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing agreement effective, by its terms from October 20,1980, until October 1, 1983, or the predecessor agree-ment effective from January 1, 1978, until October 1,1980.(b) Causing or attempting to cause Lockheed-Califor-nia Company to discriminate against Walter C. Milose-vich or any other employee in the collective-bargainingunit herein relevant and found appropriate, with a senior-ity date preceding July 24, 1971, and who is not amember of Respondent, by seeking that employee's dis-charge for failure to pay dues equivalencies to Respond-ent pursuant to an unlawful construction of the union-se-curity provision of the current contract, above described,or the predecessor collective-bargaining agreement.(c) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, except to the extent that suchrights may be affected by an agreement which is author-ized by Section 8(a)(3) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Reimburse Walter C. Milosevich for the S123.30which he was required to remit to Respondent andwhich Respondent collected from him on March 28,1981, together with interest thereon from the remittancedate, calculated in the manner set forth in the sectionherein entitled "The Remedy."(b) Forthwith, notify Lockheed-California Company,in writing, that Respondent has no objection to the em-ployment of Walter C. Milosevich, and communicate toLockheed-California Company, in writing, that Respond-ent withdraws and retracts its February 13, 1981, requestthat Milosevich be terminated.(c) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allbooks and records necessary to finalize and give effect tothe dues reimbursement and notification requirementsspecified herein.(d) Provide a copy of the aforesaid notice and/or writ-ten communication or communications specified in 2(b),above, to Walter C. Milosevich.(e) Post at its offices and meeting places, and on thebulletin boards on the premises of Lockheed-CaliforniaCompany at which Respondent customarily posts noticesrelating to unit employees, copies of the attached noticemarked "Appendix."8Copies of said notice, on formsprovided by the Regional Director for Region 31, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(f) Deliver to the Regional Director for Region 31signed copies of the notice for posting by Lockheed-California Company, Lockheed willing, at its Burbank,California, facility, at places where notices to employeesin the unit represented by Respondent are customarilyposted.(g) Notify the Regional Director for Region 31, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."20